DOMENGEAUX, Judge.
The defendant, Ivy Lee Dean, was charged by Bill of Information on Novem*1000ber 22, 1982, with possession of a controlled dangerous substance, pentazocine, a violation of La.R.S. 40:967 C.
On June 22, 1983, following a trial by jury, the defendant was found guilty as charged by a unanimous verdict. On July 12, 1983, the defendant made a motion for a new trial which was denied, and the defendant waived any further delay in sentencing.
The trial judge committed defendant to the Department of Corrections to serve four years in a State penal institution.
Defendant appeals his conviction and sentence alleging four assignments of error. However, as he has failed to brief any of those assignments of error, they are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982), and State v. Carlisle, 315 So.2d 675 (La. 1975). We are therefore limited in this appeal to a consideration of those errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence, i.e., patent errors. La.C.Cr.P. Art. 920(2).
We have conducted a careful examination of the record before us pursuant to the provisions of La.C.Cr.P. Art. 920, and finding no errors patent on the record, we hereby affirm the conviction.
AFFIRMED.